Petition pursuant to article 78 of the Civil Practice Act for an order directing Honorable Arthur Maricewich, Justice of the Supreme Court, to immediately pronounce sentence upon petitioner. Cross motion by respondent, pursuant to section 1293 of the Civil Practice Act to dismiss the petition as a matter of law, on the ground that it fails to state facts sufficient to entitle petitioner to relief. Cross motion granted and petition dismissed, without prejudice to renewal. It appears that the sentencing of petitioner is definitely fixed for October 3,1960. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.